Citation Nr: 0603230	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-21 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for loss of substance of the body of the maxilla and all 
upper anterior teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This appeal arises from a February 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
veteran's claim for a disability rating in excess of 10 
percent for loss of substance of the body of the maxilla and 
all upper anterior teeth.  

The Board notes that the veteran failed to appear for a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing) scheduled for August 23, 2005.  Given 
the failure of the veteran to attend the Travel Board 
hearing, the appeal was processed as though the request for a 
hearing had been withdrawn.  This was done in accordance with 
applicable law.  See 38 C.F.R. §§ 20.704(d) (2005).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected disability approximates 
loss of the substance of the maxilla without loss of 
continuity where the lost masticatory surface cannot be 
restored by suitable prosthesis with the appellant missing 
all of the upper anterior teeth.  It is not manifested by 
loss of all upper and lower anterior teeth and there was no 
malunion or nonunion of the maxilla or loss of less than 25 
percent of the maxilla no replaceable by prosthesis.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for loss of 
substance of the body of the maxilla and all upper anterior 
teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Codes 9913, 9914, 9915, 
9916 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records, and statements have been associated with the 
record.  The VA satisfied its duty to notify by means of VCAA 
letters dated November 2001, December 2004, and July 2005; 
July 2003 statement  of the case (SOC), and November 2003, 
November 2004, March 2005 and May 2005 supplemental 
statements of the case (SSOC).  Specifically, the appellant 
was advised by VA of the information required to substantiate 
the claim on appeal, what evidence VA had obtained, and of 
his and VA's respective duties for obtaining evidence.  In 
the December 2004 and July 2005 VCAA letters, the AOJ 
notified the appellant that it was his responsibility to make 
sure that VA received all requested information and that he 
needed to show that his disability has worsened.  

Here, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant , without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit, which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2005).

The veteran contends that the 10 percent disability rating 
assigned for his loss of substance of the body of the maxilla 
and all upper anterior teeth should be increased to reflect 
more accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible is rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  
If the lost masticatory surface cannot be restored, the 
diagnostic code provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, and a 10 percent rating for the 
loss of all upper anterior or lower anterior teeth.  These 
ratings apply only to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150 (2005).  

During an August 1992 VA dental examination, the veteran was 
found to have lost all maxillary teeth except numbers 8, 9, 
and 11.  The veteran was diagnosed with loss of maxillary 
teeth that was attributable to a traumatic incident in 
service.  There was also significant maxillary bone loss in 
the anterior segment as a result of trauma and tooth loss.  
Replacement prosthesis for the teeth (dentures) was less than 
half the functionality as prior to the incidental trauma.  
Mastication was less than 50 percent of normal function with 
the existing prosthesis.  Teeth 8, 9, and 11 were in danger 
of being lost as a long-term consequence of the trauma.  Due 
to lack of care and pain in the maxilla, the lower teeth had 
been neglected.  It was found that a maxillary anterior 
defect was the result of in-service trauma.  X-rays showed 
loss of all teeth and significant anterior maxillary bone 
loss.  

During an October 1992 VA sinus examination, the veteran was 
diagnosed with chronic facial pain.  X-rays revealed mild 
mucosal thickening in the left inferior maxillary sinus with 
a widely open ostea.  There was no evidence of either ethmoid 
or right sinusitis.

A December 2001 VA dental treatment record shows that the 
veteran was being scheduled for new dentures.  The veteran 
expressed no TMJ pain and no crepitus was appreciated.  The 
loss of a central incisor had healed well with no significant 
bone loss.  There was hyperplastic tissue of the anterior 
maxillary ridge.  The examiner stated the veteran should do 
well with conventional dentures.

The Board notes the veteran was scheduled for a VA dental 
examination in July 2003 and failed to report for the 
examination.  

A January 2004 VA dental examination showed that the veteran 
had a lower to upper edentulous ridge incisal opening of 58 
millimeters.  There was 3 millimeters right shifting of his 
lower jaw on opening corresponding to jaw translation.  There 
was an audible popping of his right temporomandibular joint.  
There was a healed scar on the moist side of the anterior 
lower lip approximately 1 1/2 centimeters in length.  There was 
a well-healed scar in the maxillary right buccal vestibule.  
There did not appear to be any hard or soft tissue defects.  
Tongue function and speech were normal.  X-rays revealed that 
both edentulous ridges had no retained roots or other 
pathology.  X-rays of the lower arch showed no root canals 
and the long-standing loss of teeth 17 and 19, with 30 and 19 
being mesially tipped.  The x-rays showed generalized 
moderate periodontal bone loss of all remaining teeth with 
the exclusion of teeth 4, 7, and 26, which showed advanced 
periodontal loss, in 1990.  

An April 2004 addendum to the January 2004 VA medical 
examination reflected that the mandibular anterior teeth had 
significant periodontal bone loss.  X-rays showed root canals 
at teeth 9 and 10, with 10 also having a post and missing 
teeth at 1, 3, 4, 5, 7, 12, 14, 15, 16, 19, 30 and 32.  The 
x-ray also revealed moderate periodontal bone loss affecting 
the remaining maxillary teeth and the mandibular incisors.  
The examiner noted a December 2001 dental record showed the 
veteran's remaining maxillary teeth were extracted for 
"rampant carries" in May 2001.

In a May 2004 addendum, the VA examiner had reviewed the 
claims file and determined that there was documented damage 
to the maxillary teeth and maxillary sinus.  However, the 
examiner found no documentation which indicated damage having 
to do with the lower teeth.  

The medical evidence shows that all upper anterior teeth are 
missing.  In both the August 1992 and January 2004 VA 
examinations, the examiner noted that there was damage done 
to the maxillary teeth due to in-service trauma.  However, 
not all of the veteran's upper teeth were lost due to the 
loss of substance of the body of the maxilla.  Specifically, 
teeth 8, 9, and 11 were intact.  Since, not all of the 
veteran's upper teeth were lost due to the in service trauma 
and all the anterior teeth of the maxilla were lost, the 
preponderance of the evidence is against more than a 10 
percent rating.  

The Board has also considered Diagnostic Codes 9914, 9915, 
and 9916.  Under Diagnostic Code 9914, a compensable rating 
can be assigned where there is loss of more than half the 
maxilla replaceable by a prosthesis.  Under Diagnostic Code 
9915, a compensable rating can be assigned where there is 
loss of less than half of the maxilla not replaceable by a 
prosthesis.  Under Diagnostic Code 9916, malunion or nonunion 
of the maxilla warrants a 10 percent evaluation when it is 
manifested by moderate displacement.  When manifested by 
severe displacement, a maximum 30 percent evaluation is 
warranted.  In this case, however, the record contains no 
indication of loss of maxilla not replaceable by a prosthesis 
or any malunion or nonunion of the maxilla.  The records only 
show that dentures were provided for the veteran's teeth.  As 
such, a compensable rating under Diagnostic Code 9914, 9915, 
or 9916 is not warranted.  38 C.F.R. § 4.150, Diagnostic 
Codes 9914, 9915, and 9916 (2005).  

In reaching this decision the Board considered the issue of 
whether the veteran's disability standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization or 
incapacitating episodes, due solely to the veteran's 
disability, as to render impractical the application of the 
regular schedular standards.  The regular schedular standards 
and the ratings previously and currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

An increased rating in excess of 10 percent for loss of 
substance of the body of the maxilla and all upper teeth is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


